Title: To James Madison from James Sullivan, 18 June 1806
From: Sullivan, James
To: Madison, James



Sir
Boston 18th June. 1806.

I feel no inclination to make interest for offices, but that of Marshall in this district must soon be vacant as General Skinner is appointed Treasurer of this State.  I do not know who will apply, but there will, no doubt, be many candidates.  Abraham Lincoln of Worcester who has long been a magistrate there has written to me that he wishes it.  he is very capable in my opinion to execute the office with ability and reputation.  There are others, no doubt, as capable, but there is no one who has been persecuted more or who has suffered more than he has on account of his attachment to the present administration of the general government.  His appointment would encourage our friends this way  I am with respect and friendship your humble Servant

Ja Sullivan

